ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Northrop Grumman Corporation                )      ASBCA No. 61346
                                            )
Under Contract No. N00030-09-0004 et al. )
                                                                                            J
APPEARANCES FOR THE APPELLANT:                     Stephen J. McBrady, Esq.
                                                   Charles Baek, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Robert L. Duecaster, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 March 2018




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61346, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals


                                                                                            l